UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6813


LARRY WILLIAMS,

                    Plaintiff - Appellant,

             v.

SCOTT B. LEWIS; SUSAN M. DUFFY; FELICIA OGUNSILE; ADAM T.
BRADBURN; CAPTAIN LANE; OFFICER BUTLER, Unit Counselor; WARDEN
GLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Mary G. Lewis, District Judge. (5:19-cv-00182-MGL)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se. Michael Todd Smith, LOGAN, JOLLY & SMITH,
LLP, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Williams appeals the district court’s order accepting the recommendation of

the magistrate judge, dismissing Williams’ 42 U.S.C. § 1983 claim for failure to exhaust

administrative remedies, and declining to exercise supplemental jurisdiction over

Williams’ remaining state law claim. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Lewis,

No. 5:19-cv-00182-MGL (D.S.C. May 19, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2